Citation Nr: 1630867	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the evaluation for depression from 30 percent to 0 percent disabling effective February 1, 2008, was proper.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected depression prior to September 20, 2013, and in excess of 70 percent thereafter.

3.  Whether the reduction of the evaluation for chronic prostatitis from 60 percent to 0 percent disabling effective February 1, 2008, was proper.

4.  Entitlement to an evaluation in excess of 60 percent for chronic prostatitis.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic bilateral epididymitis, status post left epididymectomy.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2009, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In August 2013, the Board remanded the current issues for further evidentiary development.  Also remanded by the Board was the issue of entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  That same month, the Appeals Management Center (AMC) granted entitlement to SMC effective October 4, 2006-the same effective date established for erectile dysfunction following the Board's August 2013 grant of service connection for that condition.  There is no indication that the Veteran expressed any disagreement with the AMC's August 2013 rating decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Consequently, the Board does not have jurisdiction to address any downstream elements associated with the SMC claim.

In December 2013 and May 2014 rating decisions, the AMC increased the rating for the Veteran's service-connected depression to 70 percent effective September 20, 2013, and granted entitlement to a TDIU effective August 1, 2009, respectively.  However, as those decisions did not represent total grants of the benefits sought, the claims have been recharacterized on the title page to reflect the partial grants and remain pending before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Following issuance of the most recent supplemental statement of the case (SSOC) addressing the Veteran's claim for an increased rating for depression, additional evidence was associated with the claims file.  Although the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of that evidence, a waiver is not required, as the new evidence is not pertinent to that claim.  38 C.F.R. § 20.1304 (2015) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").  In that regard, the additional evidence is comprised of Social Security Administration (SSA) records and April 2014 VA general medical, back, foot, and urinary tract examinations.  This evidence primarily focuses on other disabilities.  To the extent it addresses the Veteran's depression, it only mentions it briefly-including it in a list of conditions that the Veteran asserts affect his ability to work, or noting that the Veteran is service-connected for, and has undergone treatment for, that condition.  Moreover, the Veteran's assertion that his depression plays a partial role in his unemployability is already of record.  In short, the additional evidence is either irrelevant to the pertinent inquiry with regard to the Veteran's depression-the severity of that disability-or reiterates information that is consistent with prior evidence of record.  The other claims on appeal, including entitlement to a TDIU, were readjudicated following receipt of the additional evidence.  Based on the foregoing, the Board has complied with the provisions of 38 C.F.R. § 20.1304 and may properly consider the newly received evidence.

In addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.

The issue of entitlement to an evaluation in excess of 10 percent for service-connected chronic bilateral epididymitis, status post left epididymectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence on which the assigned rating for service-connected depression was reduced from 30 percent to 0 percent effective February 1, 2008, did not show sustained material improvement under the ordinary conditions of life.

2.  The evidence on which the assigned rating for service-connected chronic prostatitis was reduced from 60 percent to 0 percent effective February 1, 2008, did not show sustained material improvement under the ordinary conditions of life.

3.  Throughout the appeal period, the symptoms of the Veteran's prostate disability have been productive of voiding dysfunction requiring the use of an appliance and the wearing of absorbent materials which must be changed more than 4 times per day.

4.  Throughout the appeal period, the Veteran's depression most closely approximates occupational and social impairment with deficiencies in most areas, manifested by symptoms that included irritability, anxiety, suicidal ideation, difficulty concentrating, memory loss, disturbances in motivation and mood, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and difficulty in establishing and maintaining effective relationships; total occupational and social impairment was not shown.

5.  The Veteran has a combined schedular evaluation of 100 percent prior to August 1, 2009.

CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for restoration of a 60 percent rating for chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115b, Diagnostic Code 7527-7512 (2015).

3.  The criteria for an evaluation in excess of 60 percent for chronic prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7527-7512 (2015).

4.  Prior to September 20, 2013, resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent (but no higher) for service-connected depression were met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

5.  From September 20, 2013, the criteria for a disability rating in excess of 70 percent for service-connected depression have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

6.  The claim of entitlement to a TDIU for the period prior to August 1, 2009, is moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Regarding the claims denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify provisions relating to the Veteran's claims were satisfied by October 2006, March 2007, June 2008, and January 2009 letters.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  Moreover, they informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The Veteran's claim for an increased rating for depression was last readjudicated in December 2013, and his claim for an increased rating for prostatitis was last readjudicated in May 2014.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied.  The RO has obtained service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records, and the Veteran has submitted lay statements and set forth his contentions during a DRO hearing.  The Veteran has also been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners took into account the Veteran's statements and medical history related to the particular disabilities at issue and conducted physical examinations, all of which allowed for fully-informed evaluations.  Id.  There is no evidence indicating that there has been a material change in the severity of the Veteran's chronic prostatitis or depression since the most recent pertinent VA examinations.

There has also been substantial compliance with the Board's August 2013 remand instructions, as additional treatment records were added to the claims file, additional VA examinations relevant to the issues decided herein were conducted, and the issues were readjudicated in December 2013 and May 2014 SSOCs.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims but has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims that are being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Rating Reductions

The Veteran has asserted that the reductions of his disability ratings for depression and chronic prostatitis in an October 2007 rating decision were improper.  Following review of the evidence, the Board agrees.

By way of history, the Veteran was granted service connection for chronic prostatitis in September 1992, and a disability rating of 10 percent was assigned.  His disability rating for that condition was increased to 60 percent, effective March 29, 2001, in an October 2001 rating decision.  In an August 2005 rating decision, the Veteran was granted service connection for depression as secondary to his chronic prostatitis, and a 30 percent disability rating for that condition was assigned effective March 17, 2005.  In October 2006, the Veteran submitted a statement that the RO interpreted as a claim for increased ratings for both his prostatitis and his depression.  In an August 2007 rating decision, following development conducted in connection with those claims, the RO proposed to decrease the evaluations for chronic prostatitis and depression to 0 percent.  Specifically, the RO proposed to reduce the Veteran's rating for prostatitis on the bases that the condition resolved following removal of his prostate gland and that his current symptoms were the result of prostate cancer and a prostatectomy.  It proposed to reduce the Veteran's rating for depression on the basis that the original grant of service connection for that disability was "questionable," as the Veteran's depression was noted to be due to nonservice-connected prostate cancer and its residuals rather than to his service-connected prostatitis.  The proposed reductions were effectuated in an October 2007 rating decision.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition). 

The Veteran was notified of the RO's intent to reduce his ratings for chronic prostatitis and depression in an August 2007 letter that instructed him to submit within 60 days any additional evidence to show that his ratings should not be reduced and to request a predetermination hearing if desired.  The Veteran submitted additional evidence within the 60 day period, but did not request a hearing.  See 38 C.F.R. § 3.105(e).  The RO took final action to reduce the disability ratings in an October 2007 rating decision, effective February 1, 2008.  It informed the Veteran of that decision by letter dated November 1, 2007.  Consequently, the Board finds that the RO did not violate any of the procedures required under § 3.105-the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e). 

However, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421; see also Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work."); Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'" Green v. Nicholson, 21 Vet. App. 512 (2006).

After a review of the evidence of record, the Board finds that the evidence does not satisfactorily show that the Veteran's chronic prostatitis and depression clearly materially improved and that the improvement would be maintained under the ordinary conditions of life and work.  See Murphy, 26 Vet. App. at 517; Faust, 13 Vet. App. at 349; Brown, 5 Vet. App. at 421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (1992)).  In this regard, as is further discussed in Part III of this decision, below, the findings with respect to the symptoms upon which the Veteran's 60 percent rating for chronic prostatitis and his 30 percent rating for depression were based have been relatively consistent throughout the appeal period.  Specifically, the Veteran has consistently complained of urinary incontinence requiring the wearing of absorbent materials which must be changed more than 4 times per day-the criterion upon which the 2001 allowance of a 60 percent rating for chronic prostatitis was based.  He has also consistently reported psychiatric symptoms similar to, or worse in severity than, the symptoms, including depressed mood, suicidal ideation, minimal social interaction, diminished interest in activities, loss of energy, feelings of worthlessness, irritability, and diminished ability to concentrate, reported during the VA examination conducted prior to the allowance of a 30 percent rating for depression in 2005.  Indeed, the RO has not asserted that the Veteran's actual symptoms have changed.  Although it couched its actions in terms of improvement in the symptoms upon which the 60 percent and 30 percent ratings were assigned, review of the circumstances surrounding the proposed reductions suggests the RO was seeking to correct what it had deemed to be an erroneous increase in the rating for chronic prostatitis to 60 percent and an erroneous grant of service connection for depression.  The remedy for such errors is amendment or reversal following establishment of clear and unmistakable error (CUE) pursuant to 38 C.F.R. § 3.105(a).  However, as the RO has not undertaken that action, it is not currently before the Board.

In short, the RO cannot simply revise its prior determinations under 38 C.F.R. § 3.344 absent evidence of actual improvement, and the record on appeal cannot be reasonably interpreted as showing improvement of the symptoms upon which the Veteran was assigned disability ratings of 60 percent and 30 percent for service-connected chronic prostatitis and depression, respectively.  Accordingly, both ratings are restored effective February 1, 2008.

III.  Increased Ratings

Having restored the ratings for chronic prostatitis and depression, the Board now turns to the question of whether the Veteran is entitled to even higher ratings for those disabilities.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Chronic Prostatitis

Following the actions taken in this decision, the Veteran's chronic prostatitis is rated throughout the claim period as 60 percent disabling by analogy to 38 C.F.R. § 4.115b, Diagnostic Code 7527-7512 (2015).  Following review of the record, a higher rating is not warranted.

Diagnostic Code 7527 pertains to prostate gland injuries, infections, hypertrophy, and postoperative residuals, and provides that such disabilities should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Diagnostic Code 7512 pertains to chronic cystitis, and provides for rating based on voiding dysfunction.  38 C.F.R. § 4.115b.  The Veteran is currently in receipt of a 60 percent evaluation for urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, and that evaluation is the maximum rating available for voiding dysfunction.  See 38 C.F.R. § 4.115a.  A 30 percent evaluation is the maximum rating available for urinary tract infections.  38 C.F.R. § 4.115a.

The Board certainly acknowledges the Veteran's chronic symptoms, including urinary frequency, use of an appliance, and incontinence that requires wearing and very frequent changing of absorbent materials.  Nevertheless, the rating code does not permit an evaluation in excess of 60 percent for those symptoms of voiding dysfunction.  

The Board further notes that renal dysfunction has not been identified by clinicians or described by the Veteran during the claim period-let alone the level of dysfunction that would warrant a rating in excess of 60 percent under 38 C.F.R. § 4.115a.  The Board also notes that the Veteran is already in receipt of a separate noncompensable rating for erectile dysfunction and SMC for loss of use of a creative organ and that deformity of the penis has not been shown.

As an additional matter, the Board notes that, following the improper reduction of the Veteran's disability rating for prostatitis from 60 percent to 0 percent, service connection for carcinoma of the prostate was granted and assigned a 60 percent rating, effective October 4, 2006, based on the same symptoms of voiding dysfunction at issue here.  The AMC correctly noted, in a May 2014 SSOC, that assignment of dual 60 percent ratings for the same symptoms constitutes pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  As already discussed, however, the remedy for such an error is not reduction of a rating absent a finding of actual improvement in the symptomatology at issue.  In any event, for the reasons and bases set forth above, a rating in excess of the 60 percent rating already assigned for chronic prostatitis is not warranted at any point during the period under review, and the increased rating claim must be denied.

Depression

The Veteran is also seeking an increased rating for his service-connected depression, which is now rated as 30 percent disabling prior to September 20, 2013, and as 70 percent disabling thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  Following review of the record, the Board finds that a 70 percent rating, but no higher, is warranted throughout the claim period.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with other psychiatric disorders in addition to his service-connected depression during the period under review.  Specifically, during an April 2007 VA examination, the examiner diagnosed the Veteran with mood disorder secondary to medical problems and panic disorder without agoraphobia in addition to major depressive disorder.  However, the examiner did not discuss whether the symptoms of those diagnoses could be distinguished.  When it is not possible to separate the effects of a service-connected condition from those of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the foregoing considerations, the reported symptoms of the other mental health conditions discussed during the time period under review are for consideration in the evaluation of the Veteran's service-connected depression.

As already noted, the Veteran was awarded a 70 percent disability rating for his service-connected depression in a December 2013 rating decision.  That award was based on the findings of a September 2013 VA examiner.  However, the Board finds that the symptoms documented during the September 2013 VA examination were present prior to that time, as well.  Specifically, the evidence of record reflects that the Veteran's symptoms of depression have primarily included irritability, anxiety, suicidal ideation, difficulty concentrating, memory loss, disturbances in motivation and mood, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and difficulty in establishing and maintaining effective relationships throughout the claim period.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that such symptoms most closely approximate occupational and social impairment with deficiencies in most areas.

In November 2006, for example, the Veteran's wife submitted a statement indicating that she had witnessed her husband turn into a "withdrawn, angry 'couch potato'" and that when he was at home he was either angry or asleep.  In May 2007, a friend of the Veteran's submitted a letter indicating that the Veteran had become increasingly distant and spent additional time alone.  During an April 2007 VA mental disorders examination, the Veteran reported problems with anxiety, depression, and occasional panic attacks.  He also indicated that he had continuing problems with irritability and moodiness, as well as with his memory.  The Veteran reported that in spite of his medication he was barely making it on a day-to-day basis.  Although the Veteran reported being married to his wife for 32 years, he indicated that he had maintained very limited social and personal activities.  The VA examiner found that the Veteran was "quite impaired" on an industrial and social level, noting that psychotherapeutic interventions and therapy had not led to significant progress.  The examiner found that the Veteran had problems maintaining and establishing effective relationships and that he had a sustained deep depression with suicidal ideation.  The examiner further stated the Veteran was unable to maintain reliability and productivity and that, although he was attempting to return to work "it is quite obvious that he will have tremendous difficulty in maintaining stability."  She assigned a GAF score of 52.

VA treatment records during the period under review document the Veteran's treatment for symptoms that included irritability, suicidal ideation, and near-continuous depression that he reported coping with by sleeping.  During VA mental health treatment in December 2008, for example, the Veteran stated his depression could not get much worse and that he did not have immediate suicidal plans but felt that at some point he might snap.  In February 2009, he reported only wanting to sleep when he returned home from work at night and expressed a desire for an increase in his antidepressant medication.  During his October 2009 DRO hearing, the Veteran testified to memory problems, panic attacks every day, suicidal ideation, impaired impulse control with angry outbursts, difficulty adapting to stressful circumstances, and difficulty interacting with others, including at work.  During a November 2009 VA mental disorders examination, the Veteran reported ongoing relationships with his parents and siblings but stated that he found it difficult to trust people and had two friends, including his wife.  He reported that his recreational activities included sleeping and watching television.  In April 2010, the Veteran described sleeping most of the day and presented with an angry affect and irritable mood.  During treatment in April 2013, the Veteran presented with a dysphoric and irritable mood and a constricted affect and indicated that he only trusted his wife and had no friends or activities.  GAF scores assigned during the claim period ranged from 48 to 61.

During his September 2013 VA mental disorders examination, the Veteran described a depressed mood most of the time, feelings of worthlessness, poor concentration and memory, irritability, negativity, excessive sleep and overeating, loss of interest, and anhedonia.  He reported that he only wanted to be with his wife and would pick an argument if they had people over.  He also noted that he and his wife had considered divorce as a result of his depression.  The examiner determined that the Veteran's depression was productive of occupational and social impairment with reduced reliability and productivity, but cited symptoms that included suicidal ideation and near-continuous panic or depression affecting the ability to function independently in addition to difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, mild memory loss, anxiety, and depressed mood.  She assigned a GAF score of 55.

In finding that a 70 percent rating is warranted throughout the claim period, the Board acknowledges that the VA examiner who evaluated the Veteran in November 2009 found that the severity of the Veteran's mental health condition was unclear based on objective testing conducted at that time.  Specifically, the examiner found that the Veteran's reported social and occupational impairment was "not currently supported by any collateral information in his C-file" and assigned a "speculative and conservative" GAF score of 75.  However, the Veteran's ongoing treatment for depression with psychotherapy and medication is well documented in the claims file, as are GAF scores much lower than that assigned by the 2009 examiner.  Moreover, statements from clinicians, the Veteran's wife, and another friend explicitly describe social and occupational impairment resulting from the Veteran's depression.  Furthermore, although the 2009 examiner also asserted that the Veteran's previous diagnoses of mental disorders were apparently based on no objective evidence, at least one private psychological evaluation-conducted in December 2005-included objective testing and diagnosed a mental disorder, contrary to the 2009 examiner's assertion.  In short, as review of the claims file suggests that the 2009 VA examiner did not consider all of the relevant evidence of record and as his findings were generally speculative in nature, the Board affords those findings little probative weight and still concludes that it is possible to resolve doubt in the Veteran's favor and assign a 70 percent disability rating throughout the claim period.

On the other hand, the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, the evidence does not reflect severe psychotic symptoms such as active delusions, hallucinations, homicidal ideation, obsessional rituals, or illogical speech.  During VA examinations and in treatment reports, the Veteran was noted to be alert and aware of his surroundings; he was able to communicate normally and maintained good eye contact.  His behavior was not grossly inappropriate, nor was he disoriented to place or time.  Although the Veteran has confirmed that he sometimes experiences suicidal ideation, he has also denied current suicidal ideation on other occasions and has denied specific plans or intent.  Indeed, during VA treatment in December 2008, he indicated he would not follow through with such an act because he would not want to hurt his wife.  Thus, a persistent danger of self-harm, consistent with the 100 percent rating criteria, has also not been shown.  Additionally, although the Veteran has described problems with memory loss and concentration, he has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates loss for names of close relatives, occupation, or own name, nor has gross impairment in thought processes been observed by clinicians or VA examiners.  The Board also acknowledges that the Veteran has described going to bed as a method of coping with his symptoms, that he indicated during his 2009 DRO hearing that his wife dressed him if he was going out and that shaving was "a chore," and that the September 2013 VA examiner stated that the Veteran relied heavily on his wife for help and direction.  However, as poor grooming and hygiene have not been noted during the Veteran's medical treatment appointments, as the Veteran also reported during his hearing that he showered three times per day and changed clothes three to four times per day due to his urinary incontinence, and as his descriptions of the symptoms that cause him to neglect such tasks unless necessary suggest that he neglects them based on deficiencies in his mood, the Board finds that such symptoms are more consistent with neglect of personal appearance and hygiene and near-continuous panic or depression affecting the ability to function independently, rather than with intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Finally, aside from the outlying higher GAF score assigned by the 2009 VA examiner, the Veteran was generally assigned GAF scores ranging from 48 to 61 during the period under review.  Such scores do not suggest total occupational and social impairment.  

In determining that a 70 percent, rather than a 100 percent, disability evaluation is warranted, the Board has also considered the evidence documenting the Veteran's difficulty interacting with others, his tendency to withdraw when possible, and his report, during the September 2013 VA examination, that he and his wife had contemplated divorce due to his issues with physical and mental conditions.  However, the Veteran also reported during that examination that he and his wife were still together and had been married for over 38 years.  In addition, although he also reported having few friends due to his incontinence issues during the 2013 examination, he reported keeping in touch with family who did not live nearby.  The Board does not find these interactions consistent with total social impairment.  

Although the Veteran has indicated on various occasions, including during his October 2009 DRO hearing and his September 2013 VA examination, that he stopped working completely in 2009 due to a combination of factors that included some service-connected and some nonservice-connected disabilities, the Board also acknowledges that some degree of occupational impairment due to depression, alone, is evidenced by the record.  However, a finding that the Veteran's psychiatric symptoms cause some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired during the claim period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In short, to the extent that the Veteran believes he meets the criteria for a 100 percent disability rating for depression, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during treatment and during the course of this claim, as well as the symptoms documented during treatment and VA examinations, meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

Regarding both of the foregoing increased rating claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the claims for increased ratings for chronic prostatitis and depression are being denied, the Board finds that the preponderance of the evidence is against ratings higher than those assigned herein.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Extraschedular Considerations

The Board has also considered whether the Veteran's depression and chronic prostatitis present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability pictures for both chronic prostatitis and depression are adequately contemplated.  Regarding the rating criteria applicable to prostatitis, those criteria specifically contemplate the voiding dysfunction symptoms the Veteran experiences.  Moreover, he is separately rated for erectile dysfunction and chronic bilateral epididymitis and is in receipt of SMC based on loss of use of a creative organ.  Regarding the rating assigned for depression, the rating criteria accurately describe the Veteran's disability level and symptomatology level, and his symptoms are well within the criteria associated with a rating of 70 percent, which is not the highest rating available.  Moreover, the Board considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, as the Veteran's disability picture with respect to both conditions is contemplated by the rating schedule, the assigned schedular evaluations for depression and chronic prostatitis are adequate, and referral of the claims for extraschedular consideration is not warranted.  

V.  TDIU Prior to August 1, 2009

Finally, the Board turns to the issue of entitlement to a TDIU prior to August 1, 2009, which, as discussed in the Introduction, remained on appeal following the AMC's May 2014 grant of entitlement to a TDIU from August 1, 2009, forward.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The Veteran's combined service-connected disabilities meet the schedular TDIU percentage requirements.  Notably, the Veteran's service-connected depression and prostate conditions also each meet the percentage requirement individually.

In light of the actions the Board has taken herein, the Veteran is in receipt of a combined schedular evaluation of 100 percent throughout the claim period.  Although no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (resulting in revocation of VAOPGCPREC 6-99, which held that a TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities).  Thus, the award of a total schedular rating does not moot the issue of entitlement to a TDIU because TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities, including on an extraschedular basis.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley, 22 Vet. App. at 292-93.

However, in Bradley, the United States Court of Appeals for Veterans Claims further clarified that a TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect because, under those circumstances, there would be no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

The instant case is distinguishable from the facts at issue in Bradley, as the evidence reflects and the Veteran has maintained throughout the claim period-including in an October 2006 statement claiming TDIU, during various VA examinations, in his SSA disability application, and in various other statements submitted to VA-that his inability to work is the result of the combined effects of his disabilities, including his prostate conditions and his depression.  Indeed, the AMC, although vague in its 2014 rating decision, apparently awarded TDIU on the basis of the collective effects of the Veteran's service-connected disabilities.  In short, given the facts in this case, which indicate that the Veteran's service-connected disabilities combined to create unemployability, there would be duplicate counting of disabilities if TDIU were awarded prior to August 1, 2009.  As such, there is no question of law or fact remaining regarding the issue of entitlement to a TDIU for that time period, the issue is rendered moot, and it must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.


ORDER

The rating reduction for the Veteran's service-connected chronic prostatitis, from 60 percent to 0 percent, effective February 1, 2008, was improper, and the 60 percent rating is restored.

The rating reduction for the Veteran's service-connected depression, from 30 percent to 0 percent, effective February 1, 2008, was improper, and the 30 percent rating is restored.

A rating in excess of 60 percent for chronic prostatitis is denied.

Prior to September 20, 2013, a rating of 70 percent, but no higher, for depression is granted, subject to controlling regulations governing the payment of monetary awards.

From September 20, 2013, a rating in excess of 70 percent for depression is denied.

The claim of entitlement to a TDIU prior to August 1, 2009, is dismissed.


REMAND

Additional development is necessary prior to adjudication of the claim for an increased rating for chronic bilateral epididymitis, status post left epididymectomy.  Specifically, deficiencies in the VA examinations obtained following the Board's August 2013 remand necessitate remand for an additional examination.

By way of history, the Veteran underwent a left epididymectomy during service after he experienced recurrent bouts of epididymitis following a vasectomy.  Following a May 1992 VA examination, he was granted service connection for chronic bilateral epididymitis, status post left epididymectomy.  The disability was assigned a 10 percent rating based on epididymitis with scrotal tenderness under hyphenated diagnostic code 7599-7804, which references the criteria for ratings of the genitourinary system and the skin-specifically, scars.  See 38 C.F.R. §§ 4.115b, 4.118.  

In August 2013, in connection with the Veteran's 2008 claim for an increased rating, the Board remanded the claim for an additional VA examination, which was provided in September 2013.  At that time, the examiner noted past and present genitourinary conditions that included chronic epididymitis and reported that the Veteran described intermittent pain and swelling in the right testicle that was treated intermittently with antibiotics.  However, she later indicated that the Veteran did not have a history of chronic epididymitis, checked the box indicating that the Veteran's epididymis was normal, and did not discuss or even acknowledge that the Veteran's left epididymis had been removed.  

As all required testing was not conducted during the September 2013 examination, the Veteran was afforded a VA urinary tract conditions examination in April 2014.  However, the Veteran's epididymitis was not discussed.  During a VA general medical examination that was also conducted that month in connection with the Veteran's TDIU claim, the examiner did acknowledge that the Veteran had undergone a left epididymectomy.  However, in light of the purpose of that examination, the examiner did not complete a disability benefits questionnaire (DBQ) relevant to epididymitis, specifically, and only noted that the condition caused no functional limitations.  The Board also notes that it is unclear from these examinations whether the Veteran has any symptomatic residual scarring as a result of the left epididymectomy that was performed during service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  In light of the foregoing deficiencies in the examinations obtained following the Board's August 2013 remand, an additional VA examination that assesses the severity of the Veteran's chronic bilateral epididymitis, status post left epididymectomy, is needed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

The Board will also use this opportunity to update the record with recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Then, schedule the Veteran for a VA genitourinary examination by an appropriate medical professional to determine the current severity of his chronic bilateral epididymitis, status post left epididymectomy.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  

In addition to completing the DBQ, the examiner should state whether the Veteran has received medical treatment specifically for epididymitis, to include drug therapy or hospitalization, and should state whether there is a scar associated with the Veteran's left epididymectomy.  A scars DBQ should be completed as necessary.

3.  After completing the requested actions and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


